EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 Allowable Subject Matter
Claims 8-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Kupferman (US 7,551,383), discloses: in regard to claim 8, a magnetic disk device (Figure 1) comprising: a magnetic disk (2); a magnetic head (8) configured to carry out read/write from/to the magnetic disk; a control device (1) configured to control the magnetic head; and a regulator (Figure 2, element 30) configured to supply voltage to the control device, wherein the control device comprises a power source control section configured to change an output voltage value of a voltage supplied to the control device from the regulator on the basis of a voltage control parameter (column 1, lines 9-10: “electrical power supplied to disk drive circuitry”; column 3, lines 45-56: “In one embodiment, the voltage controller 18 supplies power to a single component within the disk drive 1, while in other embodiments, circuitry 20 may be one of a plurality of circuits that receive a supply voltage from voltage controller 18.”) and a control section configured to, when the magnetic head 
However, Kupferman does not disclose that the control section carries out feedback control of the regulator such that a value of the voltage supplied from the regulator becomes a target voltage value and starts the feedback control a predetermined time earlier when a position from/to which the magnetic head reads/writes data is switched from an inner circumferential side to an outer circumferential side and if a first time until switching of the voltage of the regulator by the feedback control is completed is larger than a second time until moving of the magnetic head is completed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688